Citation Nr: 0408968	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-00 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for Bell's Palsy, 
right facial muscles, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of a 
fractured left clavicle, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased evaluation for residuals of a 
left knee disorder, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a compensable evaluation for residuals of 
a laceration scar contracture of the left, little finger 
(minor).

5.  Entitlement to a compensable evaluation for alcoholic 
liver disease.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
concussion, claimed as impaired balance.

7.  Entitlement to service connection for a bipolar disorder.

8.  Entitlement to service connection for residuals of a left 
ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from April 1977 to April 1981 
and July 1981 to July 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.








REMAND

In an August 2002 substantive appeal (VA Form 9), the veteran 
expressed his desire to have a hearing before a Veterans Law 
Judge traveling to the RO.  Soon after, in response to an RO 
letter, the veteran requested a hearing at the RO before a 
decision review officer (DRO), which was held in October 
2002.  The veteran did not specifically withdraw his request 
in writing for a hearing before a Veterans Law Judge 
traveling to the RO.  Thus, it was not clear from the record 
that he had withdrawn his request for a hearing before a 
Veterans Law Judge sitting at the RO.

In a January 2004 written statement submitted by the 
veteran's representative, the veteran clarified his intent 
and requested a videoconference hearing before a Veterans Law 
Judge.  

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the requested action 
that follows.  VA will notify the veteran if further action 
is required on his part.

The RO should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge as soon as it is practicable.  
All correspondence pertaining to this 
matter should be associated with the 
claims folder. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to comply with due process 
requirements. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




